Title: Enclosure: Extract of Melancthon Lloyd Woolsey to George Clinton, 17 August 1791
From: Woolsey, Melancthon Lloyd
To: Clinton, George

 

Sir
Burlington (Vermont) 17th August 1791

“The enclosed Papers will show your Excellency the Nature and necessity of my Business here any farther explanation of my Motives will also I conceive be unnecessary, how far the Measures I have pursued will be consistant with your Ideas of the Nature and Tendency of this Business I am at a loss to determine; The peculiar Delicacy of my Situation, and consequent embarrassment I presume may be easily immagined; to escape Censure from the Government, or reproach from the People. To draw the True Line between Rashness and Timidity, and to avoid Hostility and be obedient to the Laws of my Country appears to me exceedingly difficult—Either a Depopulation of the Northern Part of the County of Clinton or hostile Opposition cannot much longer be avoided.
“Your Excellency’s last Letter to me contained Instructions but they were too general for my satisfaction at the present Juncture.
“That the Mode I have pursued already in seeking Advice here will be approved of I can hardly doubt; that Measure was consistent with Judge Tredwells Ideas & something that might be a Justification of my Conduct, appeared to me of Consequence—Governor Chittendon seemed pleased with the Attention—assured me of every support in Case of extremity and kindly offered at any Time to furnish me with the Means of communicating Dispatches if necessity required it. Our unprovided situation for Defence is much to be regretted, The Want of Arms & Ammunition is general on both Sides the Lake & the impossibility of making the Provision unequivocal.
“I hope to have your Excellency’s Directions as speedily as possible peremptory for every possible Emergency. I am &ca”

Mel. Ld Woolsey

